Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (this Amendment) is made and entered into
on this 11th day of April, 2006, by and between THE ROWE COMPANIES (formerly
known as Rowe Furniture Corporation), a Nevada corporation, and its successors
and assigns (hereinafter referred to as Employer), and GERALD M. BIRNBACH
(hereinafter referred to as Birnbach) for the purpose of modifying that certain
Employment Agreement between the parties hereto dated February 2, 1998, but
effective December 1, 1997 (the “Employment Agreement”).

W I T N E S S E T H :

WHEREAS, Birnbach is the Chairman of the Board, President and Chief Executive
Officer of the Employer;

WHEREAS, Birnbach is a significant shareholder of the Employer;

WHEREAS, the Employer, on a consolidated basis, has experienced and continues to
experience poor financial performance;

WHEREAS, in light of the consolidated financial performance of the Employer, and
as part and parcel of a cost reduction restructuring plan, Birnbach has agreed
to significantly reduce his annual salary and severance benefits under the
Employment Agreement; and

WHEREAS, Birnbach, as a significant shareholder of the Employer, expects to
benefit from the restructuring plan referred to above including this Amendment.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, it is agreed as follows:

1. Subparagraph 3 (a) of the Employment Agreement is amended to provide that
Birnbach’s Base Salary shall be $469,964 per annum effective April 1, 2006, a
50% reduction from $939,924 (“his Old Base Salary”).

 

1



--------------------------------------------------------------------------------

2. Subparagraph 3 (b) of the Employment Agreement is restated in full as
follows:

“(b) At such time as the Employer achieves consolidated earnings before interest
expense, taxes, depreciation and amortization for financial reporting purposes
equal to or in excess of $5 million for a consecutive six month period,
Birnbach’s Base Salary shall be increased to $704,946 per annum.”

3. Paragraph 4 of the Employment Agreement dealing with cost of living increases
is hereby deleted.

4. Notwithstanding anything contained in Subparagraph 10 (a) of the Employment
Agreement to the contrary, the provisions of said Subparagraph 10 (a) shall
apply at any time including after a Change in Control.

5. Subparagraph 10 (c) of the Employment Agreement is hereby amended to delete
the death benefit payment provided therein. Thus, Birnbach’s estate shall be
entitled under Subparagraph 10 (c) of the Employment Agreement to Birnbach’s
Base Salary and other benefits that accrue through the date of his termination
of employment and his surviving spouse shall be entitled to the Post-Separation
Health Benefits.

6. Notwithstanding anything contained to the contrary in Subparagraph 10 (e) of
the Employment Agreement, in the event of the involuntary termination of
Birnbach’s employment (but excluding death or termination pursuant to
Subparagraph 10 (a) or (b) hereof), or Birnbach terminates his employment for
Good Reason, in either case prior to, in connection with or following a Change
in Control, then Birnbach shall be entitled to receive severance of 1 1/2 weeks
pay for each full year of service that he has been employed by the Employer
and/or any of its affiliates (including predecessors in interest) based upon his
Old Base Salary, but such severance shall not exceed his Old Base Salary for the
lesser of 18 months or the remaining Term. Such severance shall be paid monthly
for a period of months (or pro rata period thereof) equal to the number of weeks
of pay that Birnbach is entitled to receive divided by 4.33. If Birnbach should
die after a termination of employment pursuant to Subparagraph 10 (e) of the
Employment Agreement and prior to receipt of

 

2



--------------------------------------------------------------------------------

all severance payments, then the remaining severance payments shall be paid to
his estate. Nothing herein shall alter the right of Birnbach or his spouse to
the other benefits referred to in Subparagraph 10 (e) of the Employment
Agreement including the Post-Separation Health Benefits.

7. Subparagraph 10 (f) of the Employment Agreement relating to special Change in
Control benefits is hereby deleted.

8. Wherever reference to Paragraph 4, Subparagraph 10 (c) or Subparagraph 10
(f) is made in other Paragraphs or Subparagraphs of the Employment Agreement
such references are hereby deleted.

9. Capitalized terms that are not defined herein shall have the meaning ascribed
to such terms in the Employment Agreement.

10. Notwithstanding anything contained in the definition of “Good Reason” in the
Employment Agreement, Birnbach agrees and acknowledges that none of the terms of
this Amendment shall constitute grounds for termination of employment by him for
Good Reason.

11. Except as amended herein, the Employment Agreement and all of its terms
shall remain in full force and effect.

12. This Amendment may be executed in counterparts, each of which shall be
deemed an original.

The parties have duly executed this Agreement on the day and year first set
forth above.

 

/s/ Gerald M. Birnbach

GERALD M. BIRNBACH

THE ROWE COMPANIES

a Nevada corporation

By:

 

/s/ Garry W. Angle

  AUTHORIZED OFFICER

 

3